ACCEPTED
                                          01-15-00694-cv
                              FIRST COURT OF APPEALS
                                      HOUSTON, TEXAS
                                   8/27/2015 12:24:38 PM
                                   CHRISTOPHER PRINE
01-15-00694-CV                                    CLERK




                        FILED IN
                 1st COURT OF APPEALS
                     HOUSTON, TEXAS
                 8/27/2015 12:24:38 PM
                 CHRISTOPHER A. PRINE
                          Clerk